PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/207,874
Filing Date: 3 Dec 2018
Appellant(s): Lutz et al.



__________________
David Wilson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/9/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/9/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

    PNG
    media_image2.png
    96
    446
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    76
    461
    media_image3.png
    Greyscale

(2) Response to Argument
	35 USC 112(b) rejection:
	The steps in claim 2-4 are argued as non-essential compared to the steps in claim 1, which is unpersuasive. There is no evidence in the disclosure that appellant considered these steps as non-essential. No mention at all that testing after cleaning is unnecessary. On the other hand, one of ordinary skill in the art, upon reading appellant’s disclosure, would understand that testing is necessary after the cleaning steps to assure that the SPTFF modules are clean and adequately restored. For evidence, see ¶ [0010] of the instant specification. Particularly relevant is the penultimate sentence in that paragraph, which reads: “In a particular embodiment, the 
	Notwithstanding, the examiner would have withdrawn the 112(b) rejection because the claims are considered as open-ended for the art rejection, but for appellant’s argument in traversing the art-rejection that additional cleaning steps as in the prior art are non-essential, with the explicit argument that the use of a backwashing pump would materially affect the basic and novel characteristics of appellant’s claimed process.
	MPEP 2111.03-III:  “If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).” No such showing is proffered in appellant’s disclosure.

Art Rejection:
Maeda anticipates, or at the least, makes obvious, appellant’s claim 1:
Appellant does not dispute that Maeda teaches a TFF assembly. Claim 1 recites four steps for the TFF assembly:
Flushing a liquid that lacks cleaning agent through a feed channel in a TFF assembly comprising at least one TFF cassette to displace product from the surfaces of filtration membranes in the assembly to the feed channel:
	Maeda teaches in ¶ [0016] and elsewhere that raw water is discharged before performing the diffusion step. This step is a flushing step. Raw water has no cleaning chemical in it. The part of the claim element, “ to displace product from the surface of filtration membrane …” only describes result of such flushing. There is no dispute in the brief on this step.

Step (b): Flushing the feed channel in the assembly with a cleaning solution comprising a cleaning agent, thereby removing the displaced product from the feed channel:
	Paragraph ¶ [0012] of Maeda teaches such a flushing step. That is, a chemical-containing water is fed into the feed side and allowed to diffuse through the membrane. In paragraph [0019] the chemical-containing water is also allowed to overflow, which further reflects flushing with the chemical-containing water. Appellant has not disputed this step either.

Step (c): Stopping the flow of liquid through the assembly to allow the cleaning agent to reach the internal surfaces of the assembly and diffuse into fouling deposits on the filtration membrane for about 30 to about 60 minutes, thereby dissolving the fouling deposits:
	In ¶ [0083], Maeda specifically teaches the soak step as: 

	Time for this step is given as from 5 to 60 minutes in ¶ [0084] in example 1. The term “fluctuated” herein is believed to be the variation of the soak time, based on raw water TOC, for the repetitions of the test in the 3-month period.
	Again, there is no dispute about this step in the brief.

Step (d): Flushing the assembly with a liquid that lacks the cleaning agent to remove residual cleaning agent from the assembly:
	Maeda, in ¶ [0083]:
	“Thereafter, the discharging valve 12 was closed, the backwashing valve 10 was opened, the backwashing pump 9 was brought to operation, and backwashing was performed by using the filtrate of the MF/UF membrane. After the completion of the backwashing step, the discharging valve 12 was opened, and the water in the MF/UP membrane module 5 was discharged outside the system.”
	This step in Maeda is a flushing step (recognized by examiner as an exemplary method as in appellant’s ¶ [00112]: this step is encompassed by the exemplary method) to remove the residual cleaning agent from the assembly. This flushing is done using filtered water, which means it has no chemicals.

	Appellant disputes only this step of the process, particularly, the use of a backwashing pump for the flushing step.
	The examiner respectfully submits that Maeda anticipates claim 1 even after giving weightage to the “consisting essentially of” language as shown under the response to the arguments below. Nonetheless, claim 1 is also made obvious by Maeda, if any of the process steps are considered as not exactly anticipating. 

Argument: “Maeda teaches two cleaning processes. One cleaning process has the steps of a one-minute active, pressurized backwashing step utilizing a backwash pump followed by a one-minute air scrubbing step. See ¶ [0081] of Maeda”
	Apparently, appellant missed an important teaching in the next paragraph, ¶ [0082], which teaches: “Instead of the foregoing cleaning step, cleaning in which chemical-containing water prepared …” Thus teaching in ¶¶ [0082]-0084] is presented as alternative to that of ¶ [0081].

Argument: “Nowhere does the present invention require the use of pressurized backwashing as is required by the processes of Maeda.”
	Appellant’s claim requires flushing at steps a, b and d. Appellant proffers no specific definition for the term “flushing,” other than stating that: 

    PNG
    media_image4.png
    93
    1160
    media_image4.png
    Greyscale


[“This is because an unreacted oxidizing agent remains inside the piping on the filtrated side after the cleaning step, and it becomes necessary to sufficiently flush the oxidizing agent out with membrane filtrate”], the backwashing in Maeda is considered as flushing. [Emphasis by examiner]
	Regarding “pressurized backwashing,” while Maeda does not explicitly teach that backwashing is pressurized, some pressure will be required to make the water flow backward through the membrane for flushing as taught in ¶ [0005]. Appellant, while not excluding pressure in the disclosure or claim, also would require some pressure to flush – to make the fluids move through - the membrane. Thus this argument is not persuasive.

Argument: “In other words, the pressurized backwashing step is essential to the methods of Maeda but not to the methods of the present invention.”
	This is an unqualified statement, with no evidence that pressurized backwashing is “not [essential] to the methods of the present invention,” when appellant provides no definition for the flushing step. On the other hand, backwashing is a flushing step in Maeda so as to remove the chemicals from within the membrane as taught in ¶ [0005].
	On the other hand, appellant’s ¶¶ [0010] and [00111] disclose: “and flushing the assembly with a liquid that lacks the cleaning agent to remove residual cleaning agent from the assembly.” This step reads as if the entire TFF assembly is flushed, not just the feed channels, just as in the teaching of Maeda. Coupling this disclosure with that of  ¶ [00112], that “exemplary methods for flushing a SPTFF assembly with a liquid … are  is an exemplary method.

Argument:

    PNG
    media_image5.png
    343
    1224
    media_image5.png
    Greyscale

	The rejection stated use of backward flow of permeate as part of appellant’s process. This is another piece of evidence that the backwash (also known as backflush) is a part of the known exemplary flushing process as disclosed in ¶ [00112] of appellant’s specification. Use of a pump to pressurize in Maeda is only a part of the flushing process in Maeda, which is not excluded by appellant’s claim. And no such exclusionary language exists in appellant’s disclosure either. Thus “consisting essentially of” does not exclude use of a backwash pump, when appellant defines the term flushing as broadly as in ¶ [00112]. 
Argument of surprising and unexpected result: 
“By eliminating the pressurized backwashing step required by Maeda, the present invention dispenses at least with the backwash pump, plumbing and valving required by Maeda making for a process with fewer parts, lower cost and smaller overall footprint.”

	Appellant arguments imply or surmise that appellant may be considering flushing as simply running water through the feed side of the membrane, but the step of “flushing” is not so limited by the disclosure and the claim. In fact, claim requires flushing the assembly to remove residual cleaning agent from the assembly, not just the feed channels. And Maeda’s flushing process flushes the feed channels as well by the backward flow of permeate (filtrate) from the permeate (filtrate) side to the freed side and out.
The rejection considered the backwash step as the flushing step in step (d) of claim 1, to remove the cleaning agents form the membrane, including the interstices of the microporous membrane. There is nothing in appellant’s disclosure to indicate that this backwashing step cannot be such a flushing step. On the other hand, the statement in ¶ [00112] shows that it can be readily considered as such a flushing step.
Argument: “The introduction of a pressurized backwashing step to the applicant's invention would materially change the characteristics present invention”
	This argument, as shown above, is not proffered or contemplated in the original disclosure, but only an attorney argument or surmise, deserving no meritable consideration. So are the rest of the reasons argued in this paragraph of the brief, like requiring a larger footprint, etc.

	For example, Maeda teaches filling in and soaking the membrane with the chemical agent solution to diffuse through the microporous membrane. Maeda then teaches that such chemical agent must be removed by flushing ¶ [0005], and teaches the backwashing step for such flush. 
	Now, the membrane in both Maeda and appellant’s invention is the same (microfiltration or ultrafiltration). Therefore, if Maeda membrane diffuses the cleaning chemical (same cleaning chemicals used) through the membrane into the permeate side, so would appellant’s. Thus the flushing step in the claim would have been obvious to one of ordinary skill from the teaching of Maeda, if not anticipating. 
	Further, had one found such diffusion as having negligible effect and such a back flush unnecessary, eliminating such a step would have been obvious per MPEP 2144.04-II. That is the basis of the rejection citing this article of the MPEP. Nonetheless, there is no such finding, explicit or implied, in appellant’s disclosure, and the back flushing (backwashing) step in Maeda is, under the broadest reasonable interpretation in the light of appellant’s disclosure, a flushing step.

Conclusion: Appellant’s claim 1 is a cleaning process in which the apparatus is flushed (with water), flushed with and soaked for 30-60 min. in a cleaning solution and then the cleaning solution is flushed with water [paraphrased from page 8, lines 3-6, of the brief]. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KRISHNAN S MENON/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        
Conferees:
/VICKIE Y KIM/Supervisory Patent Examiner, Art Unit 1777                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771 
                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.